Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 3, 2015

                                    No. 04-15-00271-CV

                           ESTATE OF JOHNNIE MAE KING,

                      From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2001-PC-1263
                                Kelly Cross, Judge Presiding


                                       ORDER
       The court reporter filed a notice of late record stating appellant had not paid for the
record and was not entitled to a record without payment. However, after the notice was filed,
appellant apparently paid for the record. The court reporter filed the reporter’s record.
Accordingly, we DENY AS MOOT the court reporter’s notice of late record.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court